Exhibit 10.3

 

E-compass Acquisition Corp.

6F/Tower, 2 West Prosper Centre

No.5, Guanghua Road

Chaoyang District

Beijing, 100020, P.R. China

 

Ladies and Gentlemen:

 

E-compass Acquisition Corp. (“Company”), a blank check company formed for the
purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering (“IPO”), pursuant to a registration statement on Form S-1
(“Registration Statement”).

 

The undersigned hereby commits that it will purchase an aggregate of 310,000
units of the Company (“Private Units”), each Private Unit consisting of one
ordinary share of the Company, par value $0.0001 per share (“Ordinary Shares”),
and one right (“Right”) each entitling the holder to receive one-tenth (1/10) of
an Ordinary Share upon consummation of a Business Combination, at $10.00 per
Private Unit, for an aggregate purchase price of $3,100,000 (the “Private Unit
Purchase Price”).

 

Pursuant to the Underwriting Agreement entered into in connection with the IPO,
in the event that investors introduced by the undersigned to Cantor Fitzgerald &
Co. (“Cantor Fitzgerald”) do not purchase at least $20,000,000 of the units
offering in the IPO, Cantor Fitzgerald shall be entitled to additional
underwriting commission in the amount of $0.15 per unit (1.5%) on the amount
below $20,000,000 invested by investors introduced by the undersigned. The
undersigned hereby commits that it will purchase an additional amount of units
of the Company (“Commission Units”) equal to such increased commission to be
paid to Cantor Fitzgerald as a result of such event, up to a maximum of 110,000
Commission Units, or a maximum purchase price of $1,100,000 (“Private Commission
Unit Purchase Price”, together with the Private Unit Purchase Price, the
“Purchase Price”),

 

At least twenty-four (24) hours prior to the effective date of the Registration
Statement, the undersigned will cause the Purchase Price to be delivered to
Graubard Miller (“GM”), counsel for the Company, by wire transfer as set forth
in the instructions attached as Exhibit A to hold in a non-interest bearing
account until the Company consummates the IPO.

 

The consummation of the purchase and issuance of the Private Units and
Commission Units shall occur simultaneously with the consummation of the IPO.
Simultaneously with the consummation of the IPO, GM shall (i) deposit the
Private Unit Purchase Price, without interest or deduction, into the trust fund
(“Trust Fund”) established by the Company for the benefit of the Company’s
public stockholders as described in the Registration Statement and (ii) to the
extent increased commissions are due pursuant to the Underwriting Agreement and
as directed in writing by the Company, deposit the Private Commission Unit
Purchase Price, without interest or deduction, into the Trust Fund. Promptly
following consummation of the IPO, GM shall return any unused portion of the
Private Commission Unit Purchase Price to the undersigned, without interest. If
the Company does not complete the IPO within six (6) months from the date of
this letter (subject to a six (6) month extension at the Company’s option in its
sole discretion), the Purchase Price (without interest or deduction) will be
returned to the undersigned.

 

 

 

 

Each of the Company, Cantor Fitzgerald and the undersigned acknowledges and
agrees that GM is serving hereunder solely as a convenience to the parties to
facilitate the purchase of the Private Units and Commission Units and GM’s sole
obligation under this letter agreement is to act with respect to holding and
disbursing the Purchase Price for the Private Units and Commission Units as
described above. GM shall not be liable to the Company, Cantor Fitzgerald or the
undersigned or any other person or entity in respect of any act or failure to
act hereunder or otherwise in connection with performing its services hereunder
unless GM has acted in a manner constituting gross negligence or willful
misconduct. The Company and the undersigned shall indemnify GM against any claim
made against it (including reasonable attorney’s fees) by reason of it acting or
failing to act in connection with this letter agreement except as a result of
its gross negligence or willful misconduct. GM may rely and shall be protected
in acting or refraining from acting upon any written notice, instruction or
request furnished to it hereunder and believed by it to be genuine and to have
been signed or presented by the proper party or parties.

 

The Private Units and Commission Units will be identical to the units to be sold
by the Company in the IPO. Additionally, the undersigned agrees:

 

●to vote the Ordinary Shares included in the Private Units and Commission Units
in favor of any proposed Business Combination;

 

●not to propose, or vote in favor of, an amendment to the Company’s Amended and
Restated Memorandum and Articles of Association with respect to the Company’s
pre-Business Combination activities prior to the consummation of such a Business
Combination unless the Company offers dissenting holders the right to convert
their shares for a portion of the cash held in the Trust Fund;

 

●not to convert any Ordinary Shares included in the Private Units and Commission
Units into the right to receive cash from the Trust Fund in connection with a
shareholder vote to approve either a Business Combination or an amendment to the
provisions of the Company’s Amended and Restated Memorandum and Articles of
Association relating to shareholders’ rights or pre-business combination
activity;

 

●that the Private Units, Commission Units and underlying securities will not be
transferable until after the consummation of a Business Combination except (i)
to the undersigned’s members upon its liquidation, (ii) to relatives and trusts
for estate planning purposes, (iii) by virtue of the laws of descent and
distribution upon death, (iv) pursuant to a qualified domestic relations order,
(v) by certain pledges to secure obligations incurred in connection with
purchase of the Company’s securities, (vi) by private sales made in connection
with the consummation of a Business Combination at prices no greater than the
price at which the Private Units were originally purchased or (vii) to the
Company for cancellation in connection with the consummation of a Business
Combination, in each case (except for clause vi) where the transferee agrees to
the terms of the transfer restrictions;

 

●the Private Units and Commission Units will be subject to customary
registration rights, pursuant to a Registration Rights Agreement on terms agreed
upon by the Company and the Underwriters to be filed as an exhibit to the
Registration Statement;

 

2

 

 

●the undersigned will not participate in any liquidation distribution with
respect to the Private Units and Commission Units (but will participate in
liquidation distributions with respect to any units or Common Stock purchased by
the Undersigned in the IPO or in the open market) if the Company fails to
consummate a Business Combination; and

  

●the Private Units and Commission Units will include any additional terms or
restrictions as is customary in other similarly structured blank check company
offerings or as may be reasonably required by the underwriters in the IPO in
order to consummate the IPO, each of which will be set forth in the Registration
Statement.

 

The undersigned acknowledges and agrees that the purchaser of the Private Units
and Commission Units will execute agreements in form and substance typical for
transactions of this nature necessary to effectuate the foregoing agreements and
obligations prior to the consummation of the IPO as are reasonably acceptable to
the undersigned, including but not limited to an insider letter.

 

The undersigned hereby represents and warrants that:

 

(a)it has been advised that the Private Units and Commission Units have not been
registered under the Securities Act;

 

(b)it will be acquiring the Private Units and Commission Units for its account
for investment purposes only;

 

(c)it has no present intention of selling or otherwise disposing of the Private
Units and Commission Units in violation of the securities laws of the United
States;

 

(d)it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

(e)it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f)it is familiar with the proposed business, management, financial condition
and affairs of the Company;

 

(g)it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

(h)this letter constitutes its legal, valid and binding obligation, and is
enforceable against it.

 



3

 

 

This letter agreement constitutes the entire agreement between the undersigned
and the Company with respect to the purchase of the Private Units and Commission
Units, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to the same.

 

  Very truly yours,       LODESTAR INVESTMENT HOLDINGS I LLC         BY: /s/
Richard Xu     Name: Richard Xu     Title: President

 

Accepted and Agreed:

 

E-compass Acquisition Corp.

 



By: /s/ Peiling He     Name: Peiling He     Title: CFO  



 

Graubard Miller

(solely with respect to its obligations to hold

and disburse the Purchase Price)

 



By: /s/ Jeffrey M. Gallant     Name: Jeffrey M. Gallant     Title: Partner  

 

 

4

 

